DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
Response to Amendment
It is acknowledged that claims 1, 3, and 18 were amended.  Claims 15 and 16 were previously canceled.
Claims 1-14, 17-19 are pending.
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. Regarding whether Wen discloses, determining whether there is sufficient data to create a new technology asses in accordance with a rule set read from predetermined policy parameter, where the rule set is specific to an originating technology that was responsible for creating the data element found within the inbound event.  Examiner respectfully submits, Wen describes two factors that determines whether a new technology asset is created.  First factor is related to whether the data element matching should start (see Fig. 8 Minimum Attribute .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13, 14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorpe et al. (US 20030200294 A1) in view of Wen (US 20060064619 A1) and Ayars et al. (US 8554772 B2).
Regarding claim 1, 3 and 18 Thorpe discloses:
ingesting an inbound event from a connector, interfacing with one of different technology systems on a technology network, at least by (paragraph [0025, 0053] which describes an agent computer called a “data collector” and collection gateway (e.g. “connector”) that receives (e.g. “ingest”) response packets (e.g. “inbound event”)
extracting at least one data element from the inbound event or at least one technology asset from the inbound event, at least by (paragraph [0025, 0026, 0030, 0063] which describes using fingerprints to examine the response packets to extract assets or attribute data (e.g. data element).
But Thorpe fails to specifically disclose:
searching a database storing a new or existing inventory of technology assets in the technology network with respect to the at least one data element or the at least one technology asset; 
But Wen discloses the above limitation at least by (paragraph [0039, 0046-0048] describing searching stored data (e.g.  searching a database) for matches to one or more scanned asset data (e.g. at least one data element or the at least one technology asset)
and determining a correspondence between the at least one data element or the at least one technology asset and at least one record in the existing inventory; 
But Wen discloses the above limitation at least by (paragraph [0039-0044] describing matching rules between attribute values of compared assets and weighted attribute match, such matching rules and weight attribute match are the claimed “correspondence between the at least one data element or the at least one technology asset and at least one record in the existing inventory”)
wherein, on condition that the at least one technology asset is extracted, creating a relationship between the at least one technology asset and the at least one record in the database, 
But Wen discloses the above limitation at least by (paragraph [0032, 0070 and claim 10] describes storing/creating parent/child/sibling relationships between the assets and records)
wherein, on condition that the at least one data element is extracted, determining a match between the at least one data element and at least one record in the database, and on condition that the match equals or exceeds a first predetermined threshold, enriching the at least one record in the database, 
But Wen
determine whether there is sufficient data to create a new technology asset in accordance with a rule set read from predetermined policy parameters, wherein the rule set is specific to an originating technology that was responsible for creating data element found within the inbound event
But Wen discloses the above limitation at least by (Fig. 8, para.  0039-0044 (see response to argument above), where Wen describes the creation of a new data element/asset is firstly dependent on starting the matching which is based on whether the “minimum attributes collected” is met (e.g. whether there is sufficient data to create a new technology asses).  Fig. 8 further describes a table referencing the originating technology related to operating systems and correspond minimum attributes collected criteria (e.g. a rule set read from predetermined policy parameter).)
on condition that the match is less than a second predetermined threshold, and that the at least one data element has sufficient data to create the new technology asset creating a new technology asset in the database 
But Wen discloses the above limitation at least by (paragraph [0048-0050] describes comparing data elements of scanned asset (e.g. mac address, serial numbers) with known devices in the database records which found no matches (e.g. “match is less than a second predetermined threshold”), where second predetermined threshold was described in Applicant’s Specification para. 0069, as “on condition that the system 100 has made a reasonable determination that no existing asset record exists, i.e., a match is less than a second predetermined threshold,” and as shown in Wen, the comparison 
on condition that the at least one data element does not have sufficient data to create the new technology asset, creating an orphan record in the database.
But Ayars teached the above limitation at least by (Claim 1, which creates an intermediate classification of the insufficient record in a temporary container, where the record is further defined as “A record can be any information asset that an organization desires to maintain and manage” See col. 8 lines 25-27.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Wen into the teaching of Thorpe as they relate to the discovery and management of business assets one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of automatically gather information about assets of an organization and keep track of or maintain the identity of those individual items as various characteristics of the assets change over time as taught by Wen in para. 0025, 0027.  Also for the purpose of deferring the classification of the record temporality until more information is provided or allowing a separate classification event to occur, which allows the record to be retained and not discarded as taught by Ayars in col. 5 lines 29-35.

Regarding claim 2 and 19, claims 1 and 18 are incorporated and Thorpe further discloses:
wherein the circuitry is part of a computing platform including other applications, at least by (paragraph [0050 and 0052] describing multiple applications/software association with the computer platform)
Regarding claim 4, claim 3 is incorporated and Thorpe fails to disclose:
wherein determining the match includes: scoring the inbound event to generate a score, and using the score as the match.
But Wen discloses the above limitation at least by (paragraph [0044] describes the match being associated with weight (e.g. “scoring/score”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Wen into the teaching of Thorpe as they relate to the discovery and management of business assets one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of automatically gather information about assets of an organization and keep track of or maintain the identity of those individual items as various characteristics of the assets change over time as taught by Wen in para. 0025, 0027.
Regarding claim 5, claim 4 is incorporated and Thorpe fails to further disclose:
wherein scoring the inbound event includes: assessing a source of the inbound event; looking up a rule set that applies to the source; and scoring the inbound event based on information within the inbound event and in accordance with the rule set for the source.
But Wen discloses the above limitation at least by (paragraph [0039-0044] further describes assessing a source of the response (e.g. inbound event) as the responding address and matching said address along with other elements based on matching rules, and the match being associated with weight (e.g. “scoring/score”)
Wen into the teaching of Thorpe as they relate to the discovery and management of business assets one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of automatically gather information about assets of an organization and keep track of or maintain the identity of those individual items as various characteristics of the assets change over time as taught by Wen in para. 0025, 0027.
Regarding claim 6, claim 4 is incorporated and Thorpe fails to further disclose:
wherein determining the match includes generating a confidence score associated with the match.
But Wen discloses the above limitation at least by (paragraph [0044] describes the match being associated with weight (e.g. “confidence score associated with the match”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Wen into the teaching of Thorpe as they relate to the discovery and management of business assets one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of automatically gather information about assets of an organization and keep track of or maintain the identity of those individual items as various characteristics of the assets change over time as taught by Wen in para. 0025, 0027.
Regarding claim 13, claim 3 is incorporated and Thorpe discloses:
further comprising: using an application programming interface to communicate between the database and the different technology systems, at least by (paragraph [0052] “collection server which can establish connections over existing protocols 16 to the various data sources”, paragraph [0054] further describes such communication protocals such as TCP/IP, SNMP, SSH, etc to interface with  different technology systems)
Regarding claim 14, claim 3 is incorporated and Thorpe discloses:
the method further comprising: writing data from a technology asset to the database regarding that technology's asset state, information regarding existence and data elements of technology assets in an immediate environment of that technology asset; reading, from the database, technology assets and their properties for specific use cases; and analyzing the database to identify patterns within specific use cases; and conducting queries that span the different technology systems, at least by (Fig. 5, Fig. 7, and corresponding paragraphs, which describes the collected data of each asset, including its state, such as available disk space, active or terminated, available bandwidth.  Paragraph [0027] further describes that ability to define collection instructions to identify patterns in usage.  Paragraph [0078] further describes a query system and search templates that allows a user to define and conduct queries for specific attribute data of any asset and decomposition of the data)
Regarding claim 15 and 16, canceled.
Regarding claim 17, claim 3 is incorporated and Thorpe further discloses:
wherein, when the correspondence is a predictive relationship, creating the relationship on condition that a confidence level with respect to the connection exceeds a predetermined confidence level, at least by (paragraph [0127] which describes a particular probability or confidence level (e.g. connection exceeds a predetermined confidence level) that the collected element of attribute data is associated with each asset and its dependencies (e.g. relationship to any parent element/supersystem or subsystem)

Claim 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorpe, Wen and Ayars further in view of Wookey et al. (US 8655757 B1).
Regarding claim 7, claim 3 is incorporated and Thorpe fails to disclose:
further comprising: generating a graph database of the existing inventory, the graph database storing a graph including nodes representing technology assets and edges representing relationships between the nodes; and analyzing relationships in the graph database and event data to determine a utility type of a particular technology asset in the existing inventory.
But Wookey discloses the above limitation at least by (Fig. 18 and col. 22 lines 4-21, which describes the resulting assets detected, and relationships between each asset (node), and furthermore col. 22 lines 22-67, describes how such relationship is to associated each asset with into zones and related dependencies and offerings (e.g. utility type)
Wookey into the teaching of Thorpe, Wen and Ayars as they relate to the discovery and management of business assets one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using the relationships between assets provide context better asset management taught by Wookey in col. 22 lines 4-21.
Regarding claim 8, claim 3 is incorporated and Thorpe fails to disclose:
wherein the database is a graph database storing a graph including nodes representing technology assets and edges representing relationships between the nodes, and the method further comprises displaying the graph of the graph database.
But Wookey discloses the above limitation at least by (Fig. 18 and col. 22 lines 4-21, which describes the resulting assets detected, and displayed graph with nodes and connections (relationships) between each asset (node))
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Wookey into the teaching of Thorpe, Wen and Ayars as they relate to the discovery and management of business assets one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using the relationships between assets provide context better asset management taught by Wookey in col. 22 lines 4-21.
Regarding claim 9, claim 8 is incorporated and Thorpe fails to disclose:
wherein the graph is an interactive graph.
Wookey discloses the above limitation at least by (col. 30 lines 40-49, which describes displaying and interacting with the displayed hierarchal or tree structure)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Wookey into the teaching of Thorpe and Wen as they relate to the discovery and management of business assets one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using the relationships between assets provide context better asset management taught by Wookey  in col. 22 lines 4-21.
Regarding claim 10, claim 9 is incorporated and Thorpe fails to disclose:
further comprising, when a node of the graph is selected, displaying additional data regarding the node.
But Wookey discloses the above limitation at least by (col. 29 lines 41-65, a display tree structure with data element and sub-elements and selecting sub-elements to further display parameters associated with the sub-element that can be changed)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Wookey into the teaching of Thorpe, Wen and Ayars as they relate to the discovery and management of business assets one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using the relationships between assets provide context better asset management taught by Wookey in col. 22 lines 4-21.
Regarding claim 11, claim 10 is incorporated and Thorpe fails to disclose:
further comprising displaying a table of properties of the selected node.
Wookey discloses the above limitation at least by (col. 29 lines 41-65, a display tree structure with data element and sub-elements and selecting sub-elements to further display parameters associated with the sub-element that can be changed, such displayed parameters correspond to a table of properties of the selected sub-element (e.g. selected node)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Wookey into the teaching of Thorpe, Wen and Ayars as they relate to the discovery and management of business assets one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using the relationships between assets provide context better asset management taught by Wookey in col. 22 lines 4-21.
Regarding claim 12, claim 8 is incorporated and Thorpe fails to disclose:
wherein creating the relationship includes at least one of: creating an edge between technology assets that have an observed correspondence between one another; creating an edge between a system technology asset and a user identity technology asset based on a user activity log; creating an edge between an application technology asset and a system technology asset on which the application technology asset is installed; and creating an edge between an application technology asset and a user identity technology asset observed through version control.
But Wookey discloses the above limitation at least by (Fig. 18 and col. 22 lines 4-21, which describes the resulting assets detected, and displayed graph with nodes and connections (relationships) between each asset including hardware and software (node), See also Fig. 48-49 and correspond description which describes user identity associated with assets, col. 39 liens 1-
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Wookey into the teaching of Thorpe, Wen and Ayars as they relate to the discovery and management of business assets one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using the relationships between assets provide context better asset management taught by Wookey in col. 22 lines 4-21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DENNIS TRUONG/Primary Examiner, Art Unit 2152                    
01/28/2022